                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 1 of 22



     DAVID A. HUBBERT
1    Acting Assistant Attorney General
2    JEREMY N. HENDON
     CHARLES J. BUTLER
3    MATTHEW P. UHALDE
     Trial Attorneys, Tax Division
4    U.S. Department of Justice
     P.O. Box 683, Ben Franklin Station
5    Washington, D.C. 20044
     202-353-2466 (v)
6    202-307-0054 (f)
     Jeremy.Hendon@usdoj.gov
7    Charles.J.Butler@usdoj.gov
     Matthew.P.Uhalde@usdoj.gov
8
     ANTHONY MARTIN
9    Acting United States Attorney
     Of Counsel
10
11   Attorneys for the United States of America

12                                  IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF ARIZONA
13
      United States of America,
14                                                    Case No. 3:19-cv-05432-DJH
                          Plaintiff,
15                                                    United States’ Motion for Summary
                v.                                    Judgment
16
      Stephen M. Kerr,
17
                          Defendant.
18
19
20
21
22
23
24
25
26
27
     United States’ Motion for                                          U.S. DEPARTMENT OF USTICE
28   Summary Judgment                                                   Tax Division, Western Region
     (Case No. 2:19-cv-05432-DJH)                                       P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-353-2466
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 2 of 22




1                                                 TABLE OF CONTENTS
2
     STATEMENT OF UNDISPUTED FACTS........................................................................ 3
3
     LEGAL STANDARD FOR WILLFUL FAILURE TO FILE FBARs ............................... 7
4
     ARGUMENT....................................................................................................................... 9
5    1.       Because this Court previously ruled that Kerr willfully failed to file FBARs with
6             respect to four of the five Swiss accounts at issue, the United States is entitled to
              summary judgment regarding those accounts and this Court’s inquiry into those
7             accounts is limited to the penalty amounts. .............................................................. 9
8    2.       Because Kerr willfully failed to file an FBAR for 2007 with respect to the
              Placeholder Account, he is liable for a willful FBAR penalty pertaining to the
9             account for that year. ................................................................................................ 9
10            a.        Kerr has admitted two of the four elements regarding the Placeholder
                        Account and another element cannot be contested. ...................................... 9
11
              b.        The last element is met as Kerr had the requisite financial interest in, or
12                      authority over, the Placeholder Account. .................................................... 10
13   3.       The Court should uphold the penalty assessed by the IRS in the reduced total
              amount for 2007 and 2008 of $2,225,574. ............................................................. 12
14
     CONCLUSION ................................................................................................................. 17
15
16
17
18
19
20
21
22
23
24
25
26
27   United States’ Motion for                                                                       U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                                                Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                                                    P.O. Box 683
                                                                                                     Washington, D.C. 20044
                                                                                                     Telephone: 202-353-2466
                                                                     i
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 3 of 22




                                                TABLE OF AUTHORITIES
1
                                                                                                                             Page(s)
2    Cases
     Bedrosian v. United States,
3       912 F.3d 144 (3d Cir. 2018)........................................................................................... 7
4    United States v. Bussell,
        2015 WL 9957826 (C.D. Cal. Dec. 8, 2015), aff’d, 699 Fed. Appx. 695
5       (9th Cir. 2017) .............................................................................................................. 16
     Earth Island Inst. v. U.S. Forest Serv.,
6
        697 F.3d 1010 (9th Cir. 2012) ..................................................................................... 15
7    Fla. Power & Light Co. v. Lorion,
        470 U.S. 729 (1985) ..................................................................................................... 16
8    United States v. Gentges,
9       No. 2021 WL 1222764 (S.D.N.Y. Mar. 31, 2021) ........................................................ 8
     Jones v. United States,
10      2020 WL 2803353 (C.D. Cal. May 11, 2020) ............................................................... 8
     Kimble v. United States,
11
        991 F.3d 1238 (Fed. Cir. 2021)...................................................................................... 8
12   United States v. McBride,
        908 F. Supp. 2d 1186 (D. Utah 2012) ............................................................................ 8
13   Norman v. United States,
14      942 F.3d 1111 (Fed. Cir. 2019).................................................................................. 7, 8
     United States v. Pomerantz,
15      2017 WL 2483213 (W.D. Wash. June 8, 2017)......................................................... 7, 8
     United States v. Schwarzbaum,
16      2020 WL 1316232 (S.D. Fla. Mar. 20, 2020) ................................................................ 8
17   United States v. Schwarzbaum,
        2020 WL 2526500 (S.D. Fla. May 18, 2020) .............................................................. 16
18   United States v. Toth,
19      2017 WL 1703936 (D. Mass. May 2, 2017) .................................................................. 7
     United States v. Williams,
20      489 F. App’x 655 (4th Cir. 2012) .................................................................................. 1
     Statutes
21   5 U.S.C. § 706(2)(A) ........................................................................................................... 8
22   31 U.S.C. § 3717(e)(1) and (2) .......................................................................................... 17
     31 U.S.C. § 3717(e)(2) ...................................................................................................... 16
23   31 U.S.C. § 5314 ............................................................................................................. 6, 7
24   31 U.S.C. § 5321(a)(5) .................................................................................................... 7, 9
     31 U.S.C. § 5321(a)(5)(A)-(D) ............................................................................................ 8
25   31 U.S.C. § 5321(a)(5)(C)(i) ....................................................................................... 12, 13
     31 U.S.C. § 5322(a) ............................................................................................................. 6
26
27   United States’ Motion for                                                                         U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                                                  Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                                                      P.O. Box 683
                                                                                                       Washington, D.C. 20044
                                                                                                       Telephone: 202-353-2466
                                                                      ii
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 4 of 22




     Regulations
1
     31 C.F.R. § 1010.306(d) ...................................................................................................... 1
2    31 C.F.R. § 1010.306(c) and (d) .......................................................................................... 6
     31 C.F.R. § 1010.350........................................................................................................... 6
3    31 C.F.R. § 1010.350(e)(1) and (2) ................................................................................... 10
4    31 C.F.R. § 1010.350(e)(3) ............................................................................................... 10
     31 U.S.C. § 1010.350(f)(1) ................................................................................................ 10
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   United States’ Motion for                                                                      U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                                               Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                                                   P.O. Box 683
                                                                                                    Washington, D.C. 20044
                                                                                                    Telephone: 202-353-2466
                                                                    iii
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 5 of 22




1             United States persons holding over $10,000 USD in foreign accounts during the
2    calendar year must disclose that fact to the Treasury Department. To make this
3    disclosure, one must annually file a Report of Foreign Bank Accounts (“FBAR”)1 form.
4    Willfully failing to do so can result in both civil and criminal penalties, as happened with
5    Defendant Stephen Kerr.
6             In 2013, a federal jury convicted Kerr of willfully failing to file FBARs for 2007
7    and 2008 regarding four foreign bank accounts in Switzerland: three accounts at Union
8    Bank of Switzerland AG (“UBS”) and one account at Pictet & Cie (“Pictet”). Following
9    Kerr’s criminal conviction, the IRS assessed civil willful FBAR penalties for the same
10   accounts and years. The IRS’s civil willful FBAR penalty for 2007 also included an
11   account at UBS in Switzerland, account number ending 734 (the “Placeholder Account”),
12   that was opened so that Kerr’s nominee Swiss corporation, Red Rock Investment AG
13   (“Red Rock”), could be formed under Swiss law and other Swiss bank accounts could be
14   opened in Red Rock’s name.
15            Because Kerr refused to pay the penalties, the United States filed this lawsuit to
16   reduce them to judgment. Earlier in this case, the United States moved for partial
17   summary judgment on the issue of liability based on preclusion—i.e., whether Kerr
18   willfully failed to file an FBAR disclosing an interest in the five Swiss accounts. The
19   Court granted that motion, under the collateral estoppel doctrine, as to the four accounts
20   specifically identified in the Indictment, and covered by Counts 6 and 7, in Kerr’s prior
21   criminal FBAR case and for which he was criminally convicted for failing to report. This
22   second motion picks up where the Court’s prior ruling left off.2
23
24   1
       An FBAR is an information report that (for the relevant calendar years) must be filed no
     later than June 30 of the year following the calendar year during which the account was
25   held. 31 C.F.R. § 1010.306(d); United States v. Williams, 489 F. App’x 655 (4th Cir.
     2012).
26   2
       The Court previously granted the United States leave to file a second motion for
     summary judgment. (Order, ECF No. 18.)
27   United States’ Motion for                                             U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                      Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                          P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                                                    1
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 6 of 22




1             Two issues remain in this case. First, is Kerr liable for willfully failing to file an
2    FBAR for 2007 reporting the Placeholder Account? Second, were the amount of the
3    penalties that the IRS assessed for 2007 and 2008 for all five accounts a proper exercise
4    of agency discretion? The United States moves for summary judgment on both.
5             Concerning the first issue, Kerr has admitted several of the elements that the
6    United States must prove to establish liability regarding the Placeholder Account for
7    2007: specifically, that he is a United States person and that, if he was required to file an
8    FBAR to report the Placeholder Account for 2007, then his failure to do so was willful.
9    Thus, for purposes of the Placeholder Account, the United States must show that (1) Kerr
10   had a financial interest in, or authority over, the Placeholder Account, (2) the Placeholder
11   Account was a financial account in a foreign country, and (3) the aggregate balance in the
12   Placeholder Account and all foreign accounts in which Kerr had a financial interest, or
13   authority over, during 2007 totaled at least $10,000 USD at some point in 2007. There are
14   no disputes of material fact that bear on these questions. Thus, the United States is
15   entitled to summary judgment that Kerr willfully failed to file the 2007 FBAR reporting
16   the Placeholder Account.
17            With respect to the second issue, the IRS first exercised its discretion and
18   determined that no mitigation applied. The IRS then decided to assess the statutory
19   maximum amount for willful penalties for 2007 and 2008 except that for 2007, the IRS
20   decided that the portion attributable to the Placeholder Account should only be $40,985
21   rather than the statutory maximum of $100,000. The IRS thus assessed a total penalty for
22   2007 and 2008 of $3,800,970. Under the Administrative Procedure Act, the Court must
23   give deference to this determination, except on one point. As the United States concedes,
24   the IRS overestimated the statutory maximum penalty from the evidence available to it
25   by $1,575,396. Consequently, the United States asks the Court to enter judgment in the
26   reduced amount of $2,225,574, plus statutory interest and statutory accruals.
27   United States’ Motion for                                                U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                         Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                             P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-353-2466
                                                      2
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 7 of 22




1                                   STATEMENT OF UNDISPUTED FACTS
2             Kerr is a United States citizen who obtained a bachelor’s degree from the
3    University of Colorado. (Exs. 1 and 2 at ¶ 13; Ex. 5 at 12.) Kerr owned and operated a
4    number of businesses including CCN Worldwide, Inc., a venture capital firm that
5    provided financial capital to start-up companies, and also provided services for
6    businesses seeking to become publicly-traded corporations through the use of mergers
7    and acquisitions. (Exs. 1 and 2 at ¶ 14; Ex. 5 at 18-31; 36-37.) Between 2004 and at least
8    2007, Kerr and his business partner, Michael Quiel, obtained control of numerous shares
9    of domestic corporations they had assisted in going public. (Exs. 1 and 2 at ¶ 15; Ex. 5 at
10   38-39; 127.) They would also use an entity or corporation to raise money and invest in,
11   which they would then take public. (Ex. 9 at 1638-39.)3 Kerr and Quiel would loan
12   money to these companies and receive shares of the companies’ stock in return. They
13   would also find investors in these companies and would receive commissions typically in
14   the form of stock in these companies in exchange for doing so. (Id. at 1648.)
15            Quiel had a prior audit with the IRS concerning his use of an offshore credit card
16   and bank account in Belize and hired an attorney by the name of Christopher Rusch to
17   represent him before the IRS. (Id. at 1613-14.) Quiel’s IRS audit concluded in May 2006.
18   (Id. at 1626.) Thereafter, Quiel asked Rusch to investigate the possibility of forming
19   active companies and setting up operations in Switzerland to bring in foreign investors or
20   foreign funds into his and his business partner Kerr’s businesses. (Id. at 1630-31, 2189-
21   90, 2193, 2504-05.)
22            Between the Summer and Fall of 2006, Rusch provided information about possible
23   structures and companies that could be set up in Switzerland for Kerr and Quiel to
24   conduct business, as well as information regarding ownership and reporting obligations
25   pertaining to these yet-to-be-created Swiss entities to the United States authorities. (Id. at
26   3
      Citations to testimony in Kerr’s prior criminal FBAR case are to the transcript page
     numbers and not the ECF filing page numbers.
27   United States’ Motion for                                             U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                      Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                          P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                                                   3
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 8 of 22




1    1630-48, 1658-70; Exs. 11-23.) In mid-September 2006, Rusch sent representation
2    agreements to Kerr and Quiel in order for them to officially hire Rusch to form the Swiss
3    companies for them that they all had been discussing. (Ex. 9 at 1643-47; Ex. 14.)
4    Although a signed copy of the representation agreement for Kerr was not admitted in
5    Kerr’s criminal trial, an unsigned one was admitted along with unrefuted testimony by
6    Rusch that Kerr had signed it. (Ex. 9 at 1647-48; Ex. 15.) The purpose of Kerr’s
7    representation agreement was for Rusch to form Red Rock, a Swiss corporation, on
8    Kerr’s behalf. (Ex. 9 at 1647-48.) On September 27, 2006, Rusch asked Kerr to provide
9    him with a suggested name for Kerr’s Swiss corporation that he was forming. (Ex. 17.)
10            In October 2006, Rusch traveled to Switzerland to set up the Swiss structures for
11   Kerr and Quiel. (Ex. 5 at 163-64; Exs. 18-20.) On October 12, 2006, Rusch informed
12   them by email of his progress setting up their Swiss corporations (Ex. 20; Ex. 9 at 1658-
13   71.) As part of that email, Rusch informed them that their Swiss companies had to be
14   approved by the Swiss authority or registrar and that, in order to make that happen, Rusch
15   would first have to open restricted accounts at UBS in Switzerland in the names of the
16   Swiss companies that they provided—i.e., Red Rock for Kerr—and that they needed to
17   wire the required corporate capital amount in Swiss francs into the UBS account so that
18   UBS could then report to the Swiss registrar that the funds have arrived. (Ex. 20.) Rusch
19   further informed them that at that point, the Swiss corporations would be finalized and
20   the Swiss registrar would communicate that to UBS so that UBS would lift the restriction
21   on the bank account. (Ex. 20; Ex. 9 at 1700-01.)
22            On October 23, 2006, Rusch followed up with them and informed them that he
23   believed that the initial UBS account would be opened within a few days and that they
24   would then need to wire the corporate capital of 100,000 CHF (Swiss francs) into the
25   UBS accounts in the name of their respective Swiss corporations—again, Red Rock for
26   Kerr—and that once the incorporation of the Swiss corporations was completed, Rusch
27   United States’ Motion for                                            U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                     Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                         P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-353-2466
                                                   4
                 Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 9 of 22




1    would open their respective “personal” accounts at Pictet. (Ex. 21.) The next day,
2    October 24, 2006, Rusch emailed Kerr to inform him that his UBS corporate account for
3    Red Rock had been opened, in addition to asking Kerr to wire 100,000 CHF into that
4    account to complete the incorporation of Kerr’s Swiss corporation Red Rock. (Ex. 22.)
5    He further provided the account details for the UBS account that was in the name of Red
6    Rock with account number ending 734. (Id.)
7             During Kerr’s prior criminal trial, Martin Peter, a UBS representative from Zurich,
8    Switzerland, testified to authenticate and provide the necessary business records
9    foundation for admission into evidence of Kerr’s UBS bank records. (Ex. 10 at 732-35,
10   752-61; 787-88.) Peter also testified that the Placeholder Account was a “capital deposit
11   account” opened in October 2006. (Id. at 787-88, 818-19.) Peter testified that according
12   to Swiss law at the time, one had to deposit 100,000 Swiss francs with UBS in order to
13   register a company with UBS and that then allowed the company to temporarily open a
14   capital deposit account. (Id. at 787-88; Ex. 9 at 1681.) Peter further testified that Crim.
15   Ex. 246 (here, Ex. 28) included the UBS bank records for Red Rock’s capital deposit
16   account, account number ending 734. (Ex. 10 at 787-88.)
17            Kerr’s Red Rock Swiss corporation was officially formed and incorporated. (Ex. 5
18   at 197; Ex. 9 at 1671.) A capital deposit account for Red Rock was opened at UBS, i.e.
19   the Placeholder Account, and given account number ending 734. (Ex. 28; Ex. 10 at 787-
20   88; Exs. 21-22.) Further, 100,000 CHF were wired into the Placeholder Account. (Ex. 28
21   at 3226_01_0005b and 3226_01_0034; Ex. 9 at 2519.) Subsequently, the UBS account
22   number ending 962 (“962 account”) and an account at Pictet, account number ending 531
23   (“Pictet account”), were opened in the name of Red Rock. (Exs. 27 and 29.) Peter
24   testified that after Red Rock opened its capital deposit account (i.e. the Placeholder
25   Account) in 2006, other accounts in the name of Red Rock could be opened at UBS (Ex.
26   10 at 788, 818-19.) Thus, the 962 account was allowed to be opened only because Red
27   United States’ Motion for                                             U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                      Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                          P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                                                   5
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 10 of 22




1    Rock had previously opened a capital deposit account. (Ex. 10 at 818-19.) Kerr was the
2    beneficial owner of the 962 account and the Pictet account. (Ex. 27 at 22260003; Ex. 29
3    at PICTET-01-00006.) These are two of the four accounts for which Kerr was criminally
4    convicted for willfully not filing an FBAR with the IRS to report them. (Exs. 7-8.)
5    Further, Kerr traveled to Switzerland several times to meet with representatives of UBS
6    and Pictet, as well as Dr. Arno Arndt who assisted Rusch in incorporating Red Rock. (Ex.
7    5 at 168-69, 203, 209; Ex. 10 at 789; Exs. 24-25.)
8             As mentioned, in 2007, a separate account at UBS was opened in the name of Red
9    Rock and was given account number ending 962. (Ex. 27 at 2226_0178a.) In February
10   2007, the 99,700 CHF that were held in the Placeholder Account were directly
11   transferred to the 962 account. (Id. and Compare Ex. 27 at 2226_0248 with Ex. 28 at
12   3226_01_0031.)
13            In December 2011, an Indictment was filed in this Court charging Kerr with
14   several criminal violations in case number CR 11-2385-PHX-JAT-DKD. (Ex. 7.)
15   Relevant here, Counts 6 and 7 of the Indictment charged Kerr with Willful Failure to File
16   FBARs pursuant to 31 U.S.C. §§ 5314, 5322(a) and 31 C.F.R. §§ 1010.350, 1010.306(c)
17   and (d) with respect to undeclared accounts in Switzerland at UBS and Swiss Bank A in
18   which Kerr had a financial interest for 2007 and 2008. (Ex. 7 at ¶¶ 89-90.) The
19   undeclared accounts in Switzerland at UBS were identified in the Indictment as account
20   numbers ending 962, 796, and 593. (Ex. 7 at ¶¶ 11-13.) “Swiss Bank A” refers to Pictet.
21   The Indictment mentions “bank account number x-xxx531 at Swiss Bank A” and the
22   criminal trial exhibit containing bank records for account number x-xxx531 are for an
23   account at Pictet. (Compare Ex. 7 at ¶ 11 with Ex. 29.) After a criminal trial in the spring
24   of 2013, a jury returned a guilty verdict against Kerr, among other charges, on Counts 6
25   and 7 of the Indictment. (Ex. 8.)
26
27   United States’ Motion for                                            U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                     Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                         P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-353-2466
                                                  6
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 11 of 22




1             On December 21, 2017, the IRS assessed civil willful FBAR penalties for 2007
2    and 2008, based on per account amounts, against Kerr in the amount of $3,800,970. (Ex.
3    6.) On March 1, 2021, this Court granted the United States’ Motion for Partial Summary
4    Judgment ordering that Kerr is precluded from challenging that he willfully failed to file
5    FBARs for 2007 and 2008 “with respect to the accounts referenced in Counts 6 and 7 of
6    the prior criminal Indictment.” (Ex. 4 at 3.)
7                LEGAL STANDARD FOR WILLFUL FAILURE TO FILE FBARs
8             The Bank Secrecy Act of 1970 requires United States persons with foreign bank
9    accounts to maintain records and make reports “that may be useful in ‘criminal, tax, or
10   regulatory investigations or proceedings, or in the conduct of intelligence or
11   counterintelligence activities ....’” Bedrosian v. United States, 912 F.3d 144, 147 (3d Cir.
12   2018) (quoting 31 U.S.C. § 5311). 31 U.S.C. § 5314 instructs the Secretary of the
13   Treasury to prescribe rules that require persons to file an annual report identifying certain
14   transactions or relations with foreign financial agencies. Id.; Norman v. United States,
15   942 F.3d 1111, 1114 (Fed. Cir. 2019). 31 C.F.R. § 1010.350, in turn, requires that certain
16   United States persons must annually file a Report with the IRS—namely those who have
17   a financial interest in, or signature or other authority over a bank, securities, or other
18   financial account(s) in a foreign country. The required report is made by filing an FBAR.
19   Norman, 942 F.3d at 1114. For the years at issue in this case (2007 and 2008), “[c]overed
20   persons must file it by June 30 each year for foreign accounts exceeding $10,000 in the
21   prior calendar year.” Bedrosian, 912 F.3d at 147 (citing 31 C.F.R. § 1010.306(c)).
22            Thus, a person is liable for a willful failure to file an FBAR penalty under
23   § 5321(a)(5) if the following four elements are met: (1) the person is a United States
24   citizen; (2) the person had a financial interest in or signature or other authority over a
25   foreign financial account; (3) the financial account or accounts had an aggregate balance
26   that exceeded $10,000 at some point during the reporting period; and (4) the person
27   United States’ Motion for                                              U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                       Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                           P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-353-2466
                                                     7
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 12 of 22




1    willfully failed to disclose the account and file an FBAR form for the account. United
2    States v. Pomerantz, 2017 WL 2483213, at *5 (W.D. Wash. June 8, 2017); United States
3    v. Toth, 2017 WL 1703936, at *4 (D. Mass. May 2, 2017); United States v. McBride, 908
4    F. Supp. 2d 1186, 1201 (D. Utah 2012). In determining whether these elements are met,
5    the Court reviews the evidence de novo. Jones v. United States, 2020 WL 2803353, at *5
6    (C.D. Cal. May 11, 2020); Pomerantz, 2017 WL 2483213, at *4; McBride, 908 F. Supp.
7    2d at 1201.
8             When a person is liable for willfully failing to file FBARs, § 5321(a)(5)(A)
9    authorizes the Secretary of the Treasury to impose civil money penalties. Norman, 942
10   F.3d at 1114. In 2004, Congress amended § 5321 to authorize penalties up to $10,000 for
11   non-willful violations of § 5321 and to increase the maximum penalty for willful
12   violations to the greater of $100,000 or fifty percent of “the balance in the account at the
13   time of the violation.” 31 U.S.C. § 5321(a)(5)(A)-(D). The balance in the account at the
14   time of the violation is the balance at the end of the day on the deadline to file an FBAR
15   for the year in question. United States v. Gentges, No. 2021 WL 1222764, at *16
16   (S.D.N.Y. Mar. 31, 2021); Jones, 2020 WL 2803353, at *8; United States v.
17   Schwarzbaum, 2020 WL 1316232, at *13 (S.D. Fla. Mar. 20, 2020); Internal Revenue
18   Manual (“IRM”) § 4.26.16.6. For the two years at issue here—2007 and 2008—that
19   means the balance of the account on June 30 of the following year (i.e., June 30, 2008
20   and June 30, 2009, respectively).
21            Unlike liability, the Court does not review the penalty amount de novo. Instead,
22   the Court gives deference, in accordance with the Administrative Procedure Act, to the
23   penalty amount chosen by the IRS. Kimble v. United States, 991 F.3d 1238, 1243 (Fed.
24   Cir. 2021); Jones, 2020 WL 2803353, at *8. Under this standard, the Court upholds the
25   amount chosen by the IRS unless it was “arbitrary, capricious, an abuse of discretion, or
26   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
27   United States’ Motion for                                            U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                     Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                         P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-353-2466
                                                   8
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 13 of 22




                                                 ARGUMENT
1
2    1.       Because this Court previously ruled that Kerr willfully failed to file FBARs with respect
              to four of the five Swiss accounts at issue, the United States is entitled to summary
3             judgment regarding those accounts and this Court’s inquiry into those accounts is limited
              to the penalty amounts.
4
              This Court has previously ordered that Kerr is precluded from challenging that he
5
     willfully failed to file FBARs for 2007 and 2008 reporting four of the Swiss accounts,
6
     specifically UBS accounts with account numbers ending 962, 796, 593 and the Pictet
7
     account with account number ending 531. (Ex. 4 at 6.) Accordingly, the United States is
8
     entitled to summary judgment that Kerr is liable pursuant to 31 U.S.C § 5321(a)(5) for
9
     willful FBAR penalties for 2007 and 2008 pertaining to UBS accounts with account
10
     numbers ending 962, 796, 593 and the Pictet account with account number ending 531.
11
     2.       Because Kerr willfully failed to file an FBAR for 2007 with respect to the Placeholder
12            Account, he is liable for a willful FBAR penalty pertaining to that account for that year.
13            a.        Kerr has admitted two of the four elements regarding the Placeholder Account
14                      and another element cannot be contested.

15            With respect to the Placeholder Account, which was only included in the IRS’s

16   assessment for 2007, Kerr does not dispute the first and fourth elements of liability: that

17   he is a United States citizen and that, if he was required to file an FBAR for the accounts

18   at issue because he had the requisite interest in or authority over those accounts, then his

19   failure to do so was willful. (Exs. 1 and 2, ¶¶ 13, 42; Ex. 3 at 3-4.) Although Kerr has not

20   stipulated to the third element (i.e., that the aggregate balance in all of the foreign

21   accounts at issue at any time in 2007 were at least $10,000 USD), it is met here in two

22   ways.

23            First, the Court’s prior ruling that Kerr willfully failed to file FBARs for 2007

24   related to the other accounts necessarily included a determination that, in 2007, those

25   other four accounts had an aggregate balance of $10,000 USD. Since this monetary

26   requirement looks at the aggregate balance of all of a U.S. person’s foreign accounts

27   United States’ Motion for                                                  U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                           Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                               P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-353-2466
                                                       9
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 14 of 22




1    during the year to determine if the total was at least $10,000 USD, and not each singular
2    account, this element is also met for the Placeholder Account. Thus, since that aggregate
3    monetary threshold has already been found to have been met based on Kerr’s other four
4    Swiss accounts, the Court need not determine the balance in the Placeholder Account.
5             Second, even if the Court were to look at the balance in the Placeholder Account
6    during 2007, the undisputed evidence shows that there was more than $10,000 USD in
7    just that account in February 2007. The bank statement for the Placeholder Account
8    shows that on February 14, 2007, the account balance was 100,000 CHF which
9    corresponds to $80,420 USD. (Compare Ex. 28 at 3226_01_0023 with Ex. 26.)
10            b.        The last element is met as Kerr had the requisite financial interest in, or authority
                        over, the Placeholder Account.
11
              Finally, the undisputed facts show that Kerr had a financial interest in, or other
12
     authority over, the Placeholder Account, which is an account in Switzerland. The FBAR
13
     regulations provide that a U.S. person has a “financial interest” in a foreign account if he
14
     is the “owner of record or has legal title whether the account is maintained for his own
15
     benefit or for the benefit of others” or if the owner of record or holder of legal title is a
16
     person acting as an agent, nominee, attorney or in some other capacity on behalf of the
17
     U.S. person. 31 C.F.R. § 1010.350(e)(1) and (2). However, if the U.S. person causes an
18
     entity, such as a corporation, to be created for a purpose of evading the regulation, then
19
     the U.S. person shall have the requisite financial interest in the account where the entity
20
     or corporation is the owner of record or holder of legal title. 31 C.F.R. § 1010.350(e)(3).
21
     This is known as the “anti-avoidance rule.” Id. The FBAR regulations also provide that
22
     “signature or other authority” means the authority of an individual, either alone or in
23
     conjunction with another, “to control the disposition of money, funds or other assets held
24
     in a financial account by direct communication . . . to the person with whom the financial
25
     account is maintained.” 31 U.S.C. § 1010.350(f)(1).
26
27   United States’ Motion for                                                     U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                              Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                                  P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-353-2466
                                                         10
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 15 of 22




1             Under the regulations for “financial interest” or “signature or other authority,”
2    Kerr had such interest or authority over the Placeholder Account. Encompassed within
3    Kerr’s prior criminal FBAR conviction was a finding Kerr had the requisite financial
4    interest in, or authority over, the four Swiss accounts identified in the Indictment. None
5    of those accounts were in Kerr’s individual name and, in fact, the 962 account and the
6    Pictet account were in the name of Red Rock just like with the Placeholder Account.
7    Since the Placeholder Account was the original Swiss account in the name of Red Rock,
8    the entity created for Kerr to operate his business, and under Swiss law, the Placeholder
9    Account had to be opened and funded with 100,000 CHF before at least the 962 account
10   could be opened, Kerr’s interest in or authority in those accounts flows directly from his
11   same authority over or interest in the Placeholder Account.
12            Whatever interest Kerr had in Red Rock, and thus with respect to Swiss bank
13   accounts in Red Rock’s name, applies equally to all Swiss bank accounts in Red Rock’s
14   name. This is especially true given the undisputed evidence that UBS treated the 962
15   account as the same account as the Placeholder Account, just with a different account
16   number. (Ex. 27 at 2226_0176a (“[the Placeholder Account] was opened [a]t the time the
17   customer wanted to incorporate this Swiss Company . . . [t]hereafter, the customer
18   decided to leave the account with UBS, and instead of [sic] using the same master
19   number, we opened [a] [sic] new relationship for the same company (XXXX-XXX962)
20   . . . [t]he amount of [sic] CHF 99700 was transferred from Red Rock [account] (XXXX-
21   XXX-974) to Red Rock (XXXX-XXX962) corporate account.”).) This is supported by
22   the bank statements for the two UBS accounts in the name of Red Rock showing a
23   transfer of 99,700 CHF from account ending 974 to account ending 962 on February 19,
24   2007. (Compare Ex. 27 at 2226_0248 with Ex. 28 at 3226_01_0031.) It also corresponds
25   to an email Rusch had sent to Kerr describing what Kerr could do with the 100,000 CHF
26   that was wired to initially fund the placeholder account. (Ex. 21 (“You will then need to
27   United States’ Motion for                                              U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                       Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                           P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-353-2466
                                                    11
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 16 of 22




1    wire in the corporate capital of $100,000 CHF. Once the incorporation is complete, you
2    can withdraw $50,000 if you like. You can then use the remaining balance to pay
3    corporate expenses.”).)
4             Because Kerr had the requisite financial interest in, or authority over, the
5    Placeholder Account, the last element of the United States’ claim has been met.
6    Therefore, summary judgment is appropriate on the issue of liability for that account.
7    3.       The Court should uphold the penalty assessed by the IRS in the reduced total amount for
              2007 and 2008 of $2,225,574.
8
              The IRS calculated a total penalty amount for 2007 and for 2008 comprised of a
9
     proposed amount for each of Kerr’s Swiss account for each year. For purposes of
10
     calculating each penalty, the IRS exercised its discretion and determined that no
11
     mitigation applied because Kerr had been criminally convicted. (Ex. 30 at 1385.)4 The
12
     IRS then determined the amount of the penalty using the balances reflected in the UBS
13
     and Pictet bank statements that were admitted as exhibits in Kerr’s criminal trial. The IRS
14
     documented its findings from these records and the penalty calculations on IRS Form
15
     886-A. (Id. at 1381-83; 1385-86.) With respect to the Placeholder Account, the IRS
16
     proposed an amount of $40,985, which was half the balance of the account on February
17
     14, 2007. (Id. at 1386.) For the other four accounts, the IRS proposed amounts equal to
18
     the statutory maximum. (Id. at 1385–86.)
19
              The statutory maximum of the willful penalty for each year, and thus the correct
20
     penalty amount, was in turn tied to the balance of each Swiss account on the FBAR filing
21
     deadline—i.e., June 30, 2008 for 2007, and June 30, 2009 for 2008. If the balance in the
22
     account was less than $200,000 USD on the filing deadline, then the statutory maximum
23
     penalty defaulted to $100,000. 31 U.S.C. § 5321(a)(5)(C)(i). But if the balance was over
24
25
     4
       Citations to evidence in support of the penalty calculation are to pages in the
26   administrative record. The “USA-” Bates prefix has been excluded for brevity and just
     the page numbers after “USA-” are identified.
27   United States’ Motion for                                               U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                        Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                            P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-353-2466
                                                     12
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 17 of 22




1    $200,000 USD on that date, then the statutory maximum increased to half the balance in
2    the account. Id.
3             Because the IRS believed that the available bank statements did not list an account
4    balance on the precise date of the filing deadline for any of the accounts, they estimated
5    the account balances on the filing deadlines using, as the best available evidence, the
6    year-end balances for the year to be reported. (Id. at 1381–82.) For the 2007 penalties, the
7    year-end balances for the four remaining accounts (UBS account numbers ending 962,
8    796, 593 and the Pictet account) were the balances on December 31, 2007. (Id.)
9    Similarly, for the 2008 penalties, the year-end balances for the Pictet account and UBS
10   account numbers ending 962 and 796 were the balances on December 31, 2008. (Id.) The
11   remaining account, UBS account number ending 593, had no December 31 balance listed
12   in the bank records. (Id. at 1382.) The latest balance that the IRS found for this account
13   was on October 31, 2008. (Id.) It therefore treated the October 31 balance as the 2008
14   year-end balance for that UBS account. (Id.) After approximating the balance of each
15   account on the filing deadline, the IRS proceeded to calculate the statutory maximum and
16   propose equivalent penalties. (Id. at 1385–86.)
17            A subsequent review of the administrative record has revealed that the IRS erred
18   in determining that the available bank statements did not include a balance on the FBAR
19   filing deadline for any of the accounts. In fact, some of the bank statements available to
20   the IRS did include account balances on the 2007 filing deadline (June 30, 2008) for the
21   Pictet account and UBS account numbers ending 796 and 593. Some also revealed the
22   balance of the Pictet account on the 2008 filing deadline (June 30, 2009). Those balances
23   were reflected within year-end statements and were not simply account statements for the
24   month of June that one might expect to exist. Lastly, it was also discovered that the
25   reason there was no December 31, 2008 balance for UBS account number ending 593 is
26   because that account closed in November 2008. Thus, because this account was closed on
27   United States’ Motion for                                            U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                     Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                         P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-353-2466
                                                   13
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 18 of 22




1    the 2008 filing deadline, there was no balance in this account on that date, meaning that
2    the statutory maximum penalty defaults to $100,000.
3             The following table summarizes what the statutory maximum amounts per account
4    that comprised the willful FBAR penalties that the IRS would have assessed if it had used
5    the balance on the FBAR filing deadline, or information that the one account closed
6    before the FBAR filing deadline, that was available to it at the time it assessed the willful
7    FBAR penalties at issue.
8
     Account            Reporting Year-End       IRS        Balance        What the   Difference
9                       Year      Balance        Original   on the         Assessment
10                                               Assessment June 30        Would
                                                            Filing         Have Been
11                                                          Deadline

12
     Placeholder        2007        $81,970      $40,985      $0           Same           $0
13   UBS (# -           2008        N/A          N/A          N/A          N/A            N/A
     734)
14   UBS (# -           2007        $756,235     $378,117     Unknown      Same           $0
15   962)5              2008        $126,058     $100,000     Unknown      Same           $0
     UBS (# -           2007        $1,436,171   $718,085     $934,400     $467,200       ($250,885)
16   796)6              2008        $160,488     $100,000     Unknown      Same           $0
     UBS (# -           2007        $3,046,607   $1,523,303   $1,110,900   $555,450       ($967,853)
17   593)7              2008        $971,195     $485,597     $0           $100,000       ($385,597)
18
19   5
      See Ex. 31. Pages 3668 through 3675 show the 2007 year-end statement for UBS
20   account number ending 962. The 2008 year-end statement is on pages 3746 through
     3753. Neither statement includes a June 30 balance for this account.
21
     6
       See Ex. 32. Pages 3883 through 3896 show the 2007 year-end statement for UBS
22
     account number 796. The 2008 year-end statement is on pages 3980 through 3990. This
23   statement does include the June 30, 2008 balance on page 3983.
24   7
      See Ex. 33. Pages 4232 through 4240 show the 2007 year-end statements for UBS
25   account number ending 593. The 2008 year-end statement is on pages 4241 through
     4250. This statement does include the June 30, 2008 balance on page 4244. Also, the
26   October 31, 2008 quarterly statement, which is what the IRS used to estimate the June 30,
     2009 balance, is pages 4251 through 4257. Page 4156 shows a letter dated November 4,
27   United States’ Motion for                                               U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                        Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                            P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-353-2466
                                                      14
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 19 of 22




     Pictet & Cie 2007              $501,523   $250,761    $877,185     $438,593        $187,832
1    (# -531)8     2008             $408,244   $204,122    $90,458      $45,229         ($158,893)
2    Total Difference                                                                   ($1,575,396)

3             The United States therefore concedes that the Court cannot uphold the penalty

4    amount originally assessed, because the IRS did not calculate the statutory maximum

5    using all the best evidence available to her at that time. See Earth Island Inst. v. U.S.

6    Forest Serv., 697 F.3d 1010, 1013 (9th Cir. 2012) (explaining that courts will set aside an

7    agency’s decision if the agency offered an explanation that “runs counter to the evidence

8    before the agency”) (quoting The Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir.

9    2008)). The differing amounts are reflected in the chart above.

10            However, with respect to the portion of the 2007 and 2008 penalties attributable to

11   accounts for which there was no evidence of June 30, 2008 or 2009 balances (or that

12   those accounts were not closed before the FBAR filing deadline), the Court should find

13   that the IRS did not abuse its discretion. See IRM § 4.26.16.6.5.3. It is indisputable that at

14   the time the IRS made its assessment, it did not have a June 30, 2008 balance for UBS

15   account number ending 962 or a June 30, 2009 balance for UBS account numbers ending

16   962 and 796. Thus, because there were no June 30 account balance information available,

17   the IRS exercised its discretion and used the best evidence available, which was the

18   balances as of the end of the calendar year for which the penalties applied—i.e.

19   December 31, 2007 and 2008 balances. One court required the IRS to use a December 31

20   account balance rather than the June 30 FBAR filing deadline balance, which indicates

21   that using June 30 FBAR filing deadline balances is not required in every circumstance.

22
23   2008 to UBS requesting that this account be closed. Because the IRS did not have a 2008
     year-end statement, it treated the 2008 year-end balance as the October 31, 2008 balance.
24
     8
25    See Ex. 34. Pages 4844 through 4854 show the 2007 year-end statement. The 2008
     year-end statement is on pages 4855 through 4867. This statement does include the June
26   30, 2008 balance on page 4860. The 2009 year-end statement is on pages 4868 through
     4879. This statement does include the June 30, 2009 balance on page 4875.
27   United States’ Motion for                                             U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                      Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                          P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                                                   15
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 20 of 22




1    United States v. Bussell, 2015 WL 9957826, at *7 (C.D. Cal. Dec. 8, 2015), aff’d, 699 Fed.
2    Appx. 695 (9th Cir. 2017).
3             When courts decline to enforce an agency’s decision, they will in some
4    circumstances “remand to the agency for additional investigation or explanation.” Fla.
5    Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). In this case, however, a remand
6    is unnecessary. The IRS was within its discretion to set the amount of the penalty for
7    2007 attributable to the placeholder account at $40,985 and the statutory maximum for
8    the amounts of the 2007 and 2008 penalties attributable to the other four accounts. From
9    the evidence available in the administrative record, it can be conclusively determined that
10   the most accurate calculation of the statutory maximum is $2,225,574: $1,880,345 for
11   2007 and $345,229 for 2008 as shown in the table above. Thus, the Court should enter
12   judgement in that reduced amount, plus statutory interest, collection related fees pursuant
13   to 31 U.S.C. § 3717(e)(2), and late payment penalties pursuant to 31 U.S.C. § 3717(e)(2).
14   See United States v. Schwarzbaum, 2020 WL 2526500, at *1 (S.D. Fla. May 18, 2020)
15   (reassessing the correct FBAR penalties where the IRS miscalculated the statutory
16   maximum and entering judgment in that amount). If the Court grants the United States’
17   motion with respect to the requested reduced assessed penalty amount, the parties can
18   either stipulate to the amount of the judgment (that will include statutory interest and
19   other statutory accruals) or the parties can submit supplemental briefs proposing the
20   amount of the judgment.
21            Entering judgment on a reduced penalty amount, rather than remanding, will not
22   prejudice Kerr in any way because the total assessed willful FBAR penalty itself, without
23   including interest or other statutory accruals, that the United States proposes here is
24   $1,575,396 less than the original assessed amount (without interest or other statutory
25   accruals): $1,030,906 less for 2007 and $544,490 less for 2008. It is likewise equal to the
26
27   United States’ Motion for                                              U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                       Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                           P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-353-2466
                                                   16
                Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 21 of 22




1    result of a new assessment on remand. Accordingly, forgoing remand will provide
2    finality in this matter and conserve limited agency and party resources.
3                                           CONCLUSION
4             For the foregoing reasons, the Court should grant the United States’ motion for
5    summary judgment, order that Kerr is liable for willfully failing to FBARs for 2007 and
6    2008 reporting all five of his Swiss accounts, and order the parties to either stipulate to a
7    final judgment or submit supplemental briefing as to a final judgment that includes the
8    base willful FBAR penalty to be $2,225,574 plus statutory interest and other statutory
9    accruals under 31 U.S.C. § 3717(e)(1) and (2) calculated through the date of the Court’s
10   order.
11
12   Dated: June 24, 2021.
13                                              DAVID A. HUBBERT
14                                              Acting Assistant Attorney General

15                                              /s/ Jeremy N. Hendon
                                                JEREMY N. HENDON
16                                              CHARLES J. BUTLER
                                                MATTHEW P. UHALDE
17                                              Trial Attorneys, Tax Division
                                                U.S. Department of Justice
18                                              ANTHONY MARTIN
19                                              Acting United States Attorney
                                                Of Counsel
20                                              Attorneys for the United States of America
21
22
23
24
25
26
27   United States’ Motion for                                             U.S. DEPARTMENT OF USTICE
     Summary Judgment                                                      Tax Division, Western Region
28   (Case No. 2:19-cv-05432-DJH)                                          P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
                                                   17
            Case 2:19-cv-05432-DJH Document 46 Filed 06/24/21 Page 22 of 22



                               CERTIFICATE OF SERVICE
1
           IT IS HEREBY CERTIFIED that service of the foregoing has been made this 24th
2
3    day of June, 2021 via the Court’s CM/ECF system to:
4
     Brandon A. Keim                        bkeim@frgalaw.com, mnorthcott@frgalaw.com
5
6                                           /s/ Jeremy N. Hendon
                                            JEREMY N. HENDON
7                                           Trial Attorney, Tax Division
                                            U.S. Department of Justice
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
